Citation Nr: 1621322	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-28 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for status post right ankle fracture with partial fusion.

2. Entitlement to an initial compensable rating for hallux valgus of the right foot.


REPRESENTATION

Appellant represented by:	Robert Lemley, Agent


ATTORNEY FOR THE BOARD

J. Saikh, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1983 through April 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota, assisting the Muskogee, Oklahoma RO.

In February 2015, the Board remanded these issues for further evidentiary development.  After completing the requested evidentiary development, in January 2016, pursuant to the Board's remand instructions, the RO issued a supplemental statement of the case (SSOC).

The case has now returned to the Board for further appellate review. 


FINDINGS OF FACT

1. Prior to November 17, 2015, the Veteran's right ankle disability was productive of moderate limitation of motion; marked limitation of motion, ankylosis of the ankle, ankylosis of the subastragalar joint, or malunion of the os calcia or astragalus are not shown during this period.  

2.  From November 17, 2015, the Veteran's right ankle disability was productive of marked limitation of motion; ankylosis of the ankle is not shown during this period.

3. The Veteran's service-connected hallux valgus of the right foot has not required surgical resection of the metatarsal head, neither is the disability of such severity that it is equivalent to an amputation of the great toe. 


CONCLUSIONS OF LAW

1. Prior to November 17, 2015, the criteria for an evaluation in excess of 10 percent for limited motion of the right ankle have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), DC 5271 (2015).

2.  From November 17, 2015, the criteria for a 20 percent evaluation, but no greater, for limited motion of the right ankle have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. §§ 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.59, 4.71(a), Diagnostic Code (DC) 5271 (2015).

3. The criteria for a compensable rating for hallux valgus of the right foot have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2015); 38 C.F.R. 
§§ 3.159, 4.1, 4.3, 4.7, 4.71(a), DC 5280 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. 
§ 3.159 (2015).

Under the VCAA, VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 
(Fed. Cir. 2006).  In this case, the RO mailed the Veteran letters dated September 2010 and April 2011, informing him of the type and nature of evidence needed to substantiate his claims.  The RO provided the Veteran with notification of all subsequent readjudications.  In September 2012, after the Veteran submitted his notice of disagreement, he was again provided notice of the type and nature of evidence needed to substantiate his claim.  Pursuant to the Board's remand instructions, the Veteran was provided with an SSOC in January 2016.  For these reasons, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R.
 § 3.159(b).

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate any claims.  38 U.S.C.A. § 5103A; 38 C.F.R.
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA fulfilled its duty to assist by attempting to obtain all identified and available evidence needed to substantiate the claim on appeal.  Pursuant to the Board's February 2015 remand instructions, VA obtained copies of updated clinical records of pertinent evaluations and treatment that the Veteran had received for his right foot and right ankle disabilities, including records from Muskogee VA medical facilities since June 2013.  Accordingly, VA has fulfilled its duty to obtain specific medical records outlined in the Board's February 2015 remand instructions.  Lay statements of the Veteran have also been associated with the record and have been reviewed.

In addition, VA has afforded the Veteran multiple medical examinations relating to his claims, most recently in November 2015.  The reports from these examinations indicate that the examiners reviewed the Veteran's medical history, performed thorough in-person examinations, and offered assessments of the severity of his right foot and right ankle disabilities based on findings and medical principles.  Moreover, the Board finds that the November 2015 examination substantially complied with the Board's February 2015 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board recognizes VA's duty to obtain updated clinical information when the available evidence indicates a worsening of disability.  A review of the objective evidence reflects no credible evidence of worsening since the most recent examination.  As such, the Board finds that the examinations of record, considered collectively, are adequate for ratings purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements with regard to these claims.  There is no additional evidence which needs to be obtained.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.

Ratings Law and Regulations

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.  Any reasonable doubt regarding a degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

In addition, when assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying scheduler criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997).

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

"Staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Analysis

The Veteran contends that his service-connected right ankle disability and right foot disability are more severe than is reflected by the current ratings.  Presently, the Veteran's right ankle is evaluated as 10 percent disabling, under Diagnostic Code (DC) 5271, under the schedule of ratings for the musculoskeletal system.  38 C.F.R. § 4.71(a), DC 5271.  His right foot condition, diagnosed as hallux valgus, is currently rated as noncompensable under DC 5280.  See 38 C.F.R. § 4.71(a), DC 5280.  

A review of the record shows that the Veteran submitted his claim for his right ankle in September 2010.  The Veteran contends that during basic training, he suffered a stress fracture of his right ankle which he was treated for by being placed in a walking cast.  

In a February 2011 medical record, the Veteran's physician reported that he had joint pain and muscle pain.  She noted that the Veteran had prior surgeries on both of his feet and ankles.  She observed that his gait was steady, but that he was positive for decreased sensation on the plantar surfaces of his feet.  In a March 2011 follow up visit record, under sections for the musculoskeletal system, the physician noted that the Veteran had no joint or muscle pain, that his gait was normal, and that he had full range of motion.

The Veteran underwent a VA examination in March 2011.  During the examination, the Veteran reported that he experienced symptoms of weakness, swelling, his ankle giving away, locking, and pain.  When the Veteran experienced flare ups, about once a day, his ability to walk was impaired.  The Veteran also reported a difficulty with standing and walking, and that he could not walk long distances.  In 2004, the Veteran had surgery for his ankle where he had screws placed in his ankle to prevent breakage, but he continued to experience pain after the surgery.

During the March 2011 VA examination, the examiner observed that the Veteran had an abnormal gait due to right ankle pain, and that his feet did not reveal signs of any abnormal weight bearing or breakdown, callosities, any unusual shoe wear pattern, nor did he require any assistive devices for ambulation.  The examiner observed that there was weakness, tenderness, and guarding of movement on the right ankle.  There were no observations of ankylosis.  The Veteran experienced painful motion at 18 degrees for dorsiflexion, and at 31 degrees for plantar flexion.  Joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The examiner diagnosed the Veteran with a status post right ankle fracture partial fusion with scar.  The examiner found that the residuals of the Veteran's right ankle fracture were decreased range of motion of the right ankle with a scar.  The examiner opined that it was at least as likely as not that the Veteran's right ankle condition was related to military service.

Following the VA examination, the Veteran submitted a claim for a right foot disability.  In April 2011, the Veteran submitted a statement indicating that he had stress fractured his right ankle on the 15 mile road march while in service, and that it never improved.  He asserted that even after having an ankle fusion surgery done, his ankle still hurt all the time.

The Veteran was afforded another VA examination in October 2011.  During this examination, the Veteran reported that he had constant, sharp pains that traveled from his right foot all over his ankle.  He reported having pain and swelling while standing or walking, and being unable to stand for long periods of time due to pain.  For ambulation, the Veteran required a cane.  The examiner found that the Veteran did not have pes planus, pes cavus, hammer toes, Morton's metatarsalgia, or hallux rigidus.  During the weight bearing portion of the exam, the Veteran had normal alignment of the Achilles tendon.  The examiner did find that the Veteran had hallux valgus of the right foot, with a slight degree of angulation with no resection of the metatarsal head present.  The examiner diagnosed the Veteran with hallux valgus, Calcaneal spur of the right foot.  The examiner opined that it was at least as likely as not that the Veteran's foot condition was related to his stress fracture in service.   The examiner also noted that the Veteran's scar was unrelated to his claimed condition.

With regards to the Veteran's right ankle, the examiner observed tenderness, but did not observe any subluxation, weakness, or instability.   The examiner also did not observe any ankylosis, or any deformities.  The range of motion for dorsiflexion was 13 degrees, and 26 degrees for plantar flexion.  The Veteran would experience pain at 10 degrees for dorsiflexion and 20 degrees for plantar flexion.  Joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

In a March 2012 record, the Veteran's private physician noted no joint pain, swelling, or stiffness.  A foot exam was also administered, where the physician found normal sensation in both of the Veteran's feet.  In a July 2012 record, the physician noted slight edema in the Veteran's extremities, but normal sensation in both of the Veteran's feet.

In March 2012, the RO awarded the Veteran a 10 percent rating for limited motion of the right ankle, and a noncompensable rating for hallux valgus of the right foot.  

In the November 2015 VA examination, the Veteran reported that his right ankle disability had stayed the same from the onset of symptoms in 1982.  The Veteran reported flare ups of swelling and pain in his right ankle, and functional loss due to pain.  The examiner observed abnormal range of motion for the Veteran with respect to dorsiflexion and plantar flexion.  The Veteran exhibited painful motion at 15 degrees of dorsiflexion, and 10 degrees of plantar flexion.  The abnormal range of motion was found to contribute to functional loss as the Veteran's gait was affected by the decrease in his range of motion.  Both dorsiflexion and plantar flexion exhibited pain, and there was evidence of pain with weight bearing and objective evidence of crepitus.  The Veteran was able to perform repetitive-use testing with three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The examiner was unable to say without mere speculation whether pain, weakness, fatigability, or incoordination significantly limited functional ability with repeated use over a period of time.  Likewise, the examiner could not say without speculating, whether those symptoms significantly limited functional ability with flare ups.  

The examiner also noted the following additional contributing factors of disability: disturbance of locomotion, interference with standing, weakened movement, and less movement than normal.  The examiner found that there was a reduction in muscle strength due to the Veteran's ankle disability, specifically, the Veteran's right calf muscle was atrophied because of decreased range of motion in the Veteran's right ankle.  As a result, the examiner diagnosed the Veteran with status post partial fusion of right ankle to stabilize the joint with atrophy of calf muscles on right calf.  No ankylosis or ankle disability or dislocation was suspected.  The examiner noted that the Veteran did not use any assistive device as a normal mode of locomotion.  Finally, the examiner found that the Veteran's ankle disability impacted his ability to perform occupational tasks as the Veteran could not stand on his right ankle for long periods of time and could not walk long distances.

The examiner prepared a medical opinion based upon his findings and observations of the November 2015 VA examination.  In this medical opinion, the examiner restated his diagnosis of the Veteran as having status post partial fusion of the right ankle to stabilize the joint with atrophy of the calf muscles on the right calf.  He opined that it was at least as likely as not that the Veteran's ankle condition had gotten worse and more severe since the March 2011 VA examination.  The examiner found that the Veteran had lost range of motion and had painful range of motion, lost strength in his ankle, had issues with locomotion, had limited ability to stand and walk (especially walking upstairs), had an antalgic gait, and atrophy of the right calf muscles.

In the November 2015 VA examination pertaining to the Veteran's foot disability, the examiner diagnosed the Veteran with hallux valgus of both the right and left feet.  The examiner found that the Veteran had mild or moderate symptoms of hallux valgus for both of his feet. The Veteran did not report any pain, flare ups, or functional loss or impairment of his feet.   The examiner also did not find any pain, weakness, fatigability, or incoordination that significantly limited functional ability during flare-ups or when the foot was used repeatedly over time.  The examiner reported that the Veteran's foot disability did not impact his ability to perform any type of occupational task.

In the medical opinion prepared subsequent to the November 2015 VA examination, the examiner reiterated his diagnosis of bilateral hallux valgus.  He found that the Veteran's hallux valgus disability did not affect standing or walking, and was not painful.  The examiner opined that it was less likely than not that the Veteran's foot condition had gotten worse or more severe since his last October 2011 VA examination.  There was no change that he observed since the last examination.

I.  Right Ankle Disability

Under Diagnostic Code 5271, a 10 percent rating is assigned for "moderate" limitation of motion of the ankle.  In order to warrant a higher, 20 percent rating, "marked" limitation of motion must be shown.  38 C.F.R. § 4.71(a), DC 5271.

Normal ankle motion is measured from 0 to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71(a), Plate II.

The Board notes that the words "moderate" and "marked" are not defined in the VA Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6.

When assessing the severity of a musculoskeletal disability that is rated on the basis of limitation of motion, VA must, in addition to applying schedular criteria, also consider evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-207 (1995).  The provisions of 38 C.F.R. §§ 4.40 and 4.45 should only be considered in conjunction with the Diagnostic Codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7   (1996).

After reviewing the evidence, the Board finds that the Veteran is entitled to a 20 percent disability rating, under DC 5271, for marked limited motion of the ankle, from November 17, 2015.  An effective date of November 17, 2015, is appropriate because findings from the November 17, 2015, VA examination warrant a higher rating.  With regard to the 10 percent rating prior to November 17, 2015, the Board finds the evidence insufficient to warrant a finding of marked limitation of motion.  Therefore, a 10 percent rating continues to be appropriate for the time period prior to the November 17, 2015, VA examination.  

      a)  Rating Prior to November 17, 2015 under DC 5271

A 10 percent rating under DC 5271, requires a moderate limitation of motion of the ankle.  38 C.F.R. § 4.71(a), DC 5271.  Prior to November 17, 2015, the evidence of record showed that the Veteran's limitation of motion of his ankle was only moderate, not marked, which is the criteria for a higher rating under DC 5271.  The February 2011 record showed that the Veteran reported pain in his ankle, but that his gait was steady.  A subsequent March 2011 record showed the Veteran having no joint pain, normal gait, and full range of motion of his ankle.  The March 2011 VA examination also showed no signs of abnormal weight bearing, callosities, or ankylosis.  While the Veteran did experience painful motion and some weakness, tenderness, and guarding, his joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. Similarly, the October 2011 VA examination showed that while the Veteran experienced some pain during flexion, the examiner did not observe ankylosis, instability, weakness, or subluxation.  Furthermore, while the Veteran reported swelling and pain with prolonged standing, the examiner found that his joint function was not limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  The Board finds that the Veteran did not experience symptomatology that would have resulted in a more severe level of impairment reflective of "marked" limitation of motion.  Rather, the Veteran's symptomatology is accurately described as "moderate," and therefore a 10 percent rating is appropriate prior to November 17, 2015.
      
      b)  Rating From November 17, 2015 under DC 5271

A 20 percent rating under DC 5271, which is the highest compensable rating for this diagnostic code, requires a marked limitation of motion of the ankle.  38 C.F.R. § 4.71(a), DC 5271.  In the November 2015 VA examination, the Veteran showed symptoms of abnormal range of motion and gait, with evidence of pain on weight bearing.  As noted above, the November 2015 VA examination report indicated that the Veteran had painful motion at 15 degrees for dorsiflexion, and 10 degrees for plantar flexion.  He also exhibited disturbance of locomotion, interference with standing, and weakened movement.  The examiner also specifically noted muscle atrophy as a result of the ankle disability.   Such findings by a VA medical professional constitute limitation of motion that is severe enough to equate to "marked" limitation.  Accordingly, a 20 percent disability is warranted from November 15, 2015.

      c)  Other Rating Criteria

The Board has considered other potentially applicable Diagnostic Codes; however, the Veteran's right ankle disability is not shown to involve any other factor or diagnosis that would warrant evaluation under any other provision of the rating schedule.  The November 2015 VA examination report demonstrates that the Veteran has no history of ankylosis of the right ankle (the only basis for a schedular rating in excess of 20 percent) or subastragalar or talar joints, malunion of the Os calcis or astragalus, or astragalectomy.  None of the remaining evidence of record suggests that he has any of these diagnoses.  Consequently, an evaluation under Diagnostic Codes 5270, 5272, 5273, or 5274, would not be appropriate.

The March 2011 and November 2015 VA examinations noted a scar on the Veteran's right ankle.  However this scar is not painful or unstable, nor is the area equal to or greater than 39 square centimeters, so a compensable rating under DC's 7801, 7802, and 7803, the diagnostic codes for scars, is unwarranted.

II.  Right Foot Disability

Under DC 5280, unilateral hallux valgus will be rated as 10 percent disabling when there is an operation with resection of the metatarsal head, or if it is severe, if equivalent to amputation of the great toe.  See 38 C.F.R. § 4.71(a), DC 5280.  

Considering the pertinent facts in light of applicable rating criteria, the Board finds that a compensable disability rating for the Veteran's hallux valgus of the right foot is not warranted for any period on appeal.  The Board notes that a compensable 10 percent rating under DC 5280 is warranted for severe unilateral hallux valgus, if equivalent to an amputation of the great toe, or if there has been an operation where there was a resection of the metatarsal head.  38 C.F.R. § 4.71a , DC 5280.  As the Veteran has not undergone surgical resection of the metatarsal head of his right foot, a 10 percent rating is not warranted on that basis.  In addition, the medical evidence of record, discussed above, does not suggest that the Veteran suffered from severe hallux valgus equivalent to amputation of the great toe.  The November 2015 VA examination shows that the Veteran had mild to moderate symptoms of hallux valgus for this right foot, and that he did not report any pain, flare ups, or functional loss or impairment of his feet.  The examiner also did not find any pain, weakness, fatigability, or incoordination that limited functional ability.  The examiner also opined that the Veteran's hallux valgus of the right foot had not worsened since his VA examination which provided the basis for his current, noncompensable rating.  Accordingly, a compensable rating under DC 5280 for the right foot is unwarranted.

The Board has also considered other potentially applicable diagnostic codes; however, the Veteran does not exhibit any symptoms of flatfoot, weak foot, claw foot (pes cavus), metatarsalgia, hallux rigidus, hammer toes, or malunion or non-union of the tarsal or metatarsal bones, therefore DCs 5276, 5277, 5278, 5279, 5281, 5282, and 5283 are not applicable.  See 38 C.F.R. § 4.71a, DCs 5276, 5277, 5278, 5279, 5281, 5282, and 5283.  Additionally, DC 5284, regarding other foot injuries, is not applicable as the evidence of record does not show that the Veteran's service-connected right foot hallux valgus results in a moderate disability that contemplates a 10 percent disability rating.  As noted above, while the November 2015 VA examination revealed that the Veteran exhibited mild to moderate symptoms of hallux valgus of the right foot, there was no pain, flare ups, or functional loss or impairment of the feet.  Furthermore, there was no evidence of weakness, fatigability, or incoordination that limited functional ability.  Therefore, a rating under DC 5284 is unwarranted.  Notwithstanding the examiner's notation of mild to moderate symptoms, the actual evidence of record does not reflect symptoms equivalent to a moderate injury.

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59, and the holdings in DeLuca.  DeLuca v. Brown, 8 Vet. App. 202.  However, an increased evaluation for the Veteran's service-connected right foot hallux valgus is not warranted on the basis of functional loss due to pain or weakness in this case. First, the provisions of DeLuca only apply when a Diagnostic Code is predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7, 9 (1996).  Here, DC 5280 is not based on limitation of motion. 

Even assuming DeLuca applies, the Veteran's complaints of pain do not, when viewed in conjunction with the medical evidence, establish weakened movement, excess fatigability, or incoordination, which would warrant a compensable rating.  In fact, the November 2015 examination revealed none of these characteristics.

The Board notes that during the November 2015 VA examination, the Veteran was diagnosed with hallux valgus of the left foot, which is not service-connected.  As this issue has not been raised before the Board, the Board lacks jurisdiction to address this issue.  The Veteran is advised that he may file a claim for benefits pertaining to this issue, and that such a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).        

III. Extraschedular Consideration

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director, Compensation Service for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated frequent periods of hospitalization so as to render the regular schedular standards impractical.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  Id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria. 

If the criteria reasonably describe the Veteran's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is, therefore, adequate and no referral is required.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Here, the rating criteria reasonably describe the Veteran's disability levels and symptomatology pertaining to his right ankle and right foot disabilities.  The evidence establishes that the Veteran has pain, abnormal range of motion, limitation of movement, and lack of strength in his ankle.  The Veteran's evaluation under DC 5271 accurately contemplates this symptomatology.  The Board further notes that the evidence of record indicates that the Veteran's ankle disability impacts his ability to perform occupational tasks, as he cannot stand for long periods of time or walk long distances.  In this regard, although the Board concedes that his service-connected disabilities impact his employment, these complaints do not rise to the level of severity required for referral for an extraschedular rating.  Moreover, the Veteran had earlier raised the issue of entitlement to a TDIU, however the AOJ denied that issue, and the Veteran did not appeal.  Furthermore, the Veteran's ankle condition has not necessitated frequent periods of hospitalization.  Accordingly, the Board finds that the schedular rating currently assigned reasonably describes the Veteran's disability level and symptomatology, for the entire period of appeal.

With regards to the issue of unemployability pertaining to the Veteran's right ankle condition, as noted above, since the issue has not been raised before the Board, the Board lacks jurisdiction to address this issue.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Veteran is again advised that he may file a claim for benefits pertaining to this issue, and that such a claim for benefits must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).

Similarly, the Board finds that the noncompensable rating assigned for the Veteran's hallux valgus disability is adequate in this case.  The diagnostic criteria contemplate more severe manifestations of hallux valgus which the evidence of record does not warrant.  Furthermore, the examiner performing the November 2015 VA examination opined that the Veteran's foot disability did not impact his ability to perform any type of occupational task, and the Veteran has not had frequent hospitalization due to this foot condition.  Accordingly, the schedular rating assigned is appropriate for the Veteran's right foot condition.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Such a situation has not been suggested by the Veteran or the other evidence of record.


ORDER

Prior to November 17, 2015, entitlement to an evaluation in excess of 10 percent for limited motion of the right ankle is denied.

From November 17, 2015, entitlement to an evaluation of 20 percent for limited motion of the right ankle is granted, subject to controlling regulations governing the payment of monetary awards.

Entitlement to an initial compensable rating for hallux valgus of the right foot is denied.



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


